Smith, J,,
delivered the opinion of the court.
It is not necessary for us to determine what the common law powers of the attorney-general are, for the reason that the power to assess property for taxation and to levy and collect taxes is conferred, not by the common law, but by statute, and when so conferred can be exercised only in the manner pointed out by the statute and by the person or persons upon whom the power is therein conferred. The only power to assess for taxation, property of the character here involved, is that conferred upon the Railroad Commission by sections 4382 to 4393, inclusive, and by section 4741 of the Code. The first-named sections relate only to assessments for the year in which the assessments are made, and confer no power to assess property which has escaped taxation during previous years. By section 4741 the power to back assess property is conferred upon the Commission, but only when notified so to do by the Revenue Agent. Sections 4277 and 4278, to which we have been referred, deal only with assessments made by county assessors.
Since the commission is given power to assess property which has escaped taxation for previous years only when notified so to do by the Revenue Agent, it follows that the assessment here made at the request of the attorney-general is void. But it is said that this assessment is valid even though the attorney-general was without power to direct the commission to make it, for the reason that the commission was also directed so to do by the Revenue Agent. It is true that the Revenue Agent did *453notify the commission that this property had escaped taxation, but it is clear from the record that this notice was disregarded by the commission, and the assessment made in accordance with the request of the attorney-general ; the order by which it was made going to the extent of directing him to proceed to collect the taxes due on the property by suit.
Of course any authority the attorney-general may have, under section 4256 of the Code, to institute a suit for the recovery of taxes due the state is not here involved.

Affirmed.